          THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Agreement”),
is dated and effective as of January 29, 2002, by and among AVENTIS
PHARMACEUTICALS INC., a Delaware corporation f/k/a AVENTIS PHARMACEUTICALS
PRODUCTS INC. (“Seller”), and QUESTCOR PHARMACEUTICALS, INC., a California
corporation (“Purchaser”).

W I T N E S S E T H

          WHEREAS, Purchaser and Seller entered into an Asset Purchase
Agreement, dated as of July 27, 2001 (the “Asset Purchase Agreement”).

          WHEREAS, Purchaser and Seller wish the amend certain provisions
thereof to correct the Asset Purchase Agreement to reflect the understanding of
the parties, and correct certain scrivener’s errors;

          NOW, THEREFORE, in mutual covenants, the parties hereto agree as
follows:

          Section 1.  Section 4.1(f) is hereby is hereby amended and restated in
its entirety as follow:

          “Finished Product Inventory Warranty.  The Finished Product Inventory
delivered hereunder shall conform to the specifications therefor, and shall have
been formulated, filled, tested, labeled and packaged in accordance with
manufacturing procedures in effect as of the Effective Date, copies of which
have been provided to Questcor.

          Section 2.  The parties hereto acknowledge that Seller reserved the
rights necessary and Purchaser agrees that it has licensed and granted Seller
such rights, to sell the Product to Athena Rx Pharmacy for the Limited Access
Programs, as well as to other customers, in both cases for orders that need to
be filled on or prior to the date that Purchaser has received relabeled Product,
and for the period of any termination phase of the Agreement with Athena Rx
Pharmacy.  The parties acknowledge that Seller has billed and shipped such
Products under the terms and conditions that were specified in the agreement
between Seller and Athena Rx Pharmacy, and to other customers in accordance with
past practice.  Sales of such quantities of Product have been booked by Seller
and Purchaser shall not have any claim to the revenues or profits from this
commercial activity.  The parties also acknowledge that any future claim arising
from the sales of Product by Seller made under this Section 2 shall be borne
fully by Seller, consistent with the provisions of the Asset Purchase Agreement
that relate to sales of the Product prior to the execution date thereof.

          Section 3.  Seller and Purchaser acknowledge that notwithstanding
anything in Sections 2.1(e), 2.3(b) and 2.5(b) the Asset Purchase Agreement to
the contrary, Purchaser has the option, but not the obligation, to purchase any
Remaining Inventory remaining at the termination of the Supply and License
Agreement described in Section 1 hereof. Seller and Purchaser further
acknowledge that the terms of the sale of such.



--------------------------------------------------------------------------------


Remaining Inventory elected to be purchased by Purchaser shall be governed by
Sections 2.3(b) and 2.5(b) of the Asset Purchase Agreement.  Purchaser shall
notify Seller in writing of its election to purchase some or all of the
Remaining Inventory at least 30 days prior to the first anniversary of the
Effective Date of the Asset Purchase Agreement.  Purchaser acknowledges that
Seller has no responsibility to retain or maintain such Remaining Inventory
after the first anniversary of the Effective Date.

          In all other respects, the Asset Purchase Agreement remains unamended.

          IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed by their duly authorized representatives effective as of the date first
above written.

 

AVENTIS PHARMACEUTICALS PRODUCTS INC.

 

 

 

By:

 

/s/    JOHN R. LEONE

 

 

--------------------------------------------------------------------------------

 

 

Name:
Title:

John R. Leone
Senior Vice President and
COO, U.S. Commercial Operations

       

 

 

 

 

 

QUESTCOR PHARMACEUTICALS, INC.

       

 

By:

 

/s/    KENNETH R. GREATHOUSE

 

 

--------------------------------------------------------------------------------

 

 

Name:
Title:

Kenneth R. Greathouse
Vice President, Commercial Operations

 

 